DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1b.	The amendment filed on 06 January 2021 has been entered. 

Claim Status:
1c.	Claims 1-3, 5-15, 17-18, 21, 30-33 and 35 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements filed on 10/18/2020; 10/23/2020; 11/17/2020; 01/06/2021; 01/22/2021; 02/24/2021 have all been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
It is noted that the Mashkovsky reference cited on the IDS of 22 January 2021 has been crossed off because the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Comments to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The amendment has overcome the objection of claim 5.
 3c.	The rejection of claims 1-3, 6-15, 17-18, 21, 30-33 and 35 made under 35 U.S.C. 102(a)(1) as being anticipated by Kostic et al, (US PG-Pub 20150017176, published on 15 January 2015), is withdrawn. The Kostic et al reference does not teach or suggest “the patient has had at least one prior esophageal dilation”. The Kostic et al reference teaches treating or ameliorating at least one symptom or indication of eosinophilic esophagitis (EoE) by administering dupilumab.  However, not all EOE patients require dilation and the reference fails to teach or suggest one prior esophageal dilation.

3d.	The rejection of claims 1-3, 6-15, 17-18, 21, 30-33 and 35 made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-30 of U.S. Patent: 10,730,948, is withdrawn. The ‘948 reference teaches treating or ameliorating at least one symptom or indication of eosinophilic esophagitis (EoE) by administering dupilumab.  However, not all EOE patients require dilation and the patent fails to teach or suggest one prior esophageal dilation.

Conclusion:
4.	Claims 1-3, 5-15, 17-18, 21, 30-33 and 35 are allowed.


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647